DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment and response filed on 3/14/2022 has been entered and overcomes the rejections to the claims.
Allowable Subject Matter
Claims 1 and 15-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record neither shows nor suggest a light emitting device comprised of a base having a light reflecting surface and having a first side on which the light reflecting surface is provided; light sources mounted on the first side of the base; a sheet to reflect a part of incident light and to transmit another part of the incident light, the sheet being disposed such that the light sources are provided between the sheet and the base; a wavelength converting member to absorb light emitted from each of the light sources and to emit light having a wavelength different from a wavelength of the light emitted from each of the light sources, the wavelength converting member being disposed such that the sheet is provided between the light sources and the wavelength converting member; and a dichroic layer having a light reflectance higher for a wavelength range converted by the wavelength converting member than for a light emission wavelength of the light source, the dichroic layer being disposed between the wavelength converting member and the sheet.
Due toothier dependency, claims 15-33 are necessarily allowable.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465. The examiner can normally be reached M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OLUSEYE IWARERE can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879